Case 2:18-cv-00410-WSS-MPK Document 16 Filed 08/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JONATHAN K. GODINES,
Petitioner, Civil Action No. 2:18-cv-410

Vv. Hon. William S. Stickman IV
ROBERT D. GILMORE, et al,

Respondents.

 

 

ORDER OF COURT

Jonathan K. Godines (“Petitioner”) filed a pro se Petition Under 28 U.S.C. § 2254 for
Writ of Habeas Corpus by a Person in State Custody (ECF No. 5) attacking his state court
conviction for third-degree murder. The case was referred to Magistrate Judge Maureen Kelly in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C
and D. A stay was granted so Petitioner could exhaust his state court remedies relative to his
second Post Conviction Relief Act Petition (“‘“PCRA”). He was specifically directed to notify the
Court within writing thirty (30) days after his second PCRA proceedings were concluded. (ECF
No. 7). His proceedings concluded on June 28, 2019, and he failed to notify Magistrate Judge
Kelly thirty days thereafter. On May 19, 2020, Magistrate Judge Kelly issued an Order to Show
Cause. (ECF No. 8). Despite obtaining an extension of time, Petitioner failed to respond. On
August 7, 2020, Magistrate Judge Kelly issued her Report and Recommendation stating that the
case should be dismissed without prejudice for Petitioner’s failure to timely prosecute. (ECF
No. 15). Petitioner was given until August 24, 2020 to file Objections. (ECF No. 15). No

objections were filed.
Case 2:18-cv-00410-WSS-MPK Document 16 Filed 08/31/20 Page 2 of 2

Since Petitioner has lodged no objections, the Court will not disturb Magistrate Judge
Kelly’s conclusions in her Report and Recommendation. The Court ADOPTS the Report and
Recommendation (ECF No. 15) as the Opinion of the Court. The record before the Court clearly
demonstrates Magistrate Judge Kelly did not commit an error when she determined that the
Poulis' factors were sufficiently met to justify dismissal of the case without prejudice. Petitioner
failed to alert the Court after his state court remedies were exhausted and he failed to file a
Response to the Show Cause Order despite obtaining an extension of time. The Court agrees
with Magistrate Judge Kelly that “Petitioner alone is responsible for the delay of this case [...].”
(ECF No. 15, p. 5), Furthermore, the Court agrees with Magistrate Judge Kelly’s conclusion that
the instant petition violates the AEDPA’s one-year statute of limitations.

AND NOW, this 3t__ day of August 2020, IT IS HEREBY ORDERED that the Petition
Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (ECF No. 5) is
DIMISSED without prejudice due to Petitioner’s failure to prosecute. A certificate of
appealability is DENIED. IT IS FURTHER ORDERED that the Clerk of Court shall mark this

case CLOSED.

BY THE COURT:

QUA € Stace

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

 

' Poulis v. State Farm Fire and Casualty Co., 747 F.2d 863 (3d Cir. 1984).
